Citation Nr: 0418855	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, chondromalacia and degenerative 
joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1991 to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action by the 
RO that denied an evaluation in excess of 10 percent for a 
left knee disability.  The Board previously remanded this 
case to the RO for further development in May 2003.  It is 
now before the Board for further appellate consideration at 
this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In a statement dated in March 2004 the veteran's 
representative stated that the veteran continued to receive 
ongoing treatment for left knee disability at a VA Medical 
Center.  Currently, no records of the veteran's VA outpatient 
treatment subsequent to February 2003  2002 have been 
associated with the claims folder.  The Board notes that this 
is significant because records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  VA is required to obtain these 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The AMC or RO should obtain copies of 
all clinical records documenting the 
veteran's treatment for a left knee 
disability at the VA Medical Center in 
Buffalo, New York, subsequent to February 
19, 2003. 

2.  If newly received records show a 
change in the left knee disability, the 
veteran should be afforded a current 
orthopedic examination.  The examiner 
should review the claims folder in 
conjunction with the examination.  

The examiner should report the range of 
left knee motion, and note whether there 
is weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The examiner should also note whether 
there is any lateral instability or 
subluxation, and if present, whether such 
instability or subluxation is mild, 
moderate or severe.

3.  The AMC or RO should then 
readjudicate the claim, and if the 
benefit remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




